DETAILED ACTION

This Office action is in response to Applicant’s amendment filed April 12, 2021.  Applicant has amended claims 1, 3, 4, 7, 8 and 10-20.  Currently, claims 1-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210105.

The objection of claim 8 for being a substantial duplicate of claim 7 is withdrawn in view of applicant’s amendments and remarks.


The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dailey et al, US 2007/0225189, is maintained for the reasons of record.

The rejection of claims 1-8, 10, 11, 13-16 and 18-19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, US 2008/0188396, is maintained for the reasons of record.

The rejection of claims 12 and 20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, US 2008/0188396, is withdrawn in view of applicant’s amendments and remarks.

                                           NEW GROUNDS OF REJECTION

Claim Objections
Claim 14 is objected to because of the following informalities:
In instant claim 14, the limitation “of claim of claim 3” should be amended to recite “of claim 3” for grammatical purposes.
  	Appropriate correction is required.

Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 13 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "wherein the C12 aliphatic straight chain alcohol ethoxylate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the term “C12 aliphatic” does not appear in instant claim 3.  Appropriate correction and/or clarification is required.

Claim 15 recites the limitation "wherein the second alcohol ethoxylate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the term “second alcohol ethoxylate” does not appear in instant claim 3.  Appropriate correction and/or clarification is required.

Claim 16 recites the limitation "wherein the second alcohol ethoxylate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the term “second alcohol ethoxylate” does not appear in instant claim 3.  Appropriate correction and/or clarification is required.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Dailey et al, US 2007/0225189, requires a composition that contains an anionic surfactant and a polyalkylene glycol, which components are excluded from the instant claims with the transitional phrase “consisting essentially of”.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. See MPEP 2111.03.  Accordingly, the examiner asserts that the instant specification recites that the instant compositions may include anionic surfactants (see paragraphs 6 and 21) and does not recite the positive exclusion of polyalkylene glycols.
Applicant further argues that Holland et al, US 2008/0188396, does not teach or suggest in general a composition consisting essentially of a C10 aliphatic branched chain alcohol ethoxylate, a straight chain alcohol of the formula depicted in independent claims 1 and 3, and a reactive builder, as required in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully 10 branched alcohol alkoxylated with 5 moles of ethylene oxide (see Surfactant 4 in paragraph 58), 1.65% of a linear C12-14 alcohol alkoxylated with 7 moles of ethylene oxide (see Surfactant 5 in paragraph 59) and 96.7% of a control load that contains a builder component (see paragraph 52), per the requirements of the instant invention

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 24, 2021